Citation Nr: 0303471	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  

(The issue of entitlement to service connection for acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1972 to April 1973, and served on active duty from November 
1973 to April 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
in Columbia, South Carolina (RO).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in January 1997, 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for low back pain.

2.  Additional evidence received since the January 1997 
rating decision, when considered alone or in conjunction with 
all of the evidence of record, is not so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.




CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Veterans Claims Assistance Act of 2000 was enacted 
during the pendency of the veteran's appeal pertaining to his 
claim to reopen, the Act explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  

The Board further finds that there is no additional duty to 
notify the veteran.  The Board finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to reopen the claim 
of entitlement to service connection for a low back disorder.  
The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of record 
revealed.  Additionally, they provided notice of what the 
remaining evidence showed, including any evidence identified 
by the veteran.  Finally, these documents provided notice why 
this evidence was insufficient to reopen the claim, as well 
as notice that the veteran could still submit supporting 
evidence.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Hence, the Board finds that VA has 
fulfilled any duty to notify the veteran as to the laws and 
regulations governing his appeal, as well as provided 
adequate notice as to the type of evidence necessary to 
reopen the claim.  

The veteran filed his claim to reopen the issue of 
entitlement to service connection for a low back disorder 
prior to August 2001.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In January 1994, the veteran applied for service connection 
for a low back disability.  Service connection for a low back 
disability was denied in a rating decision of June 1994 on 
the basis that a chronic low back disorder was not present in 
service and low back problems manifested subsequent to 
service were not etiologically related to service.  

The veteran's service medical records dated in April 1974, 
noted that the veteran complained of a sore back and upper 
leg after a football trauma 18 hours previously.  There was 
some limitation of motion in the back but no tingling or 
numbness.  He was treated again for low back pain in July 
1974 and was given medication.  Post-service medical records 
indicated that the veteran sustained a work-related injury in 
June 1986.  The diagnosis was musculoskeletal pain and spasm.  
The veteran was notified of the decision and he did not 
appeal.  An unappealed decision is final with the exception 
that a claimant may later reopen the claim if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2002).

In February 1996 and January 1997 rating decisions, the RO 
denied a claim to reopen the issue of service connection for 
a low back disorder on the basis that new and material 
evidence had not been received.  In reaching these decisions, 
the RO considered medical reports from March 1995, which 
reported that the veteran developed low back pain after 
moving furniture at work.  The veteran noted that he had a 
prior back injury in service, but that this pain was 
different.  The diagnosis was acute lumbosacral spine and 
left hip strain, status post work injury.  The veteran was 
notified of the decisions and he did not appeal.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Additional evidence received subsequent to the rating 
decision in 1997 includes additional medical evidence, 
duplicative service medical records, and statements from the 
veteran.  Some of the medical evidence was previously 
considered by the RO and is therefore, not new.  Once it is 
determined that evidence is not new, no further analysis is 
required because it could not be "new and material" if it is 
not "new."  Smith v. West, 12 Vet. App. 312 (1999).

The remaining additional medical evidence shows continued 
treatment for a low back disability in the 1990's.  These 
records are cumulative and not therefore, not new as they 
simply confirm the presence of a low back disability.  
Evidence of a low back disorder was considered when the claim 
was previously considered by the RO in January 1997.  
Accordingly, although the evidence bears "directly and 
substantially" upon the issue on appeal, the additional 
evidence is merely cumulative, and therefore, not new and 
material.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

The veteran's statements that his current low back disability 
began in service as evidenced by his complaints and treatment 
of low back pain, were considered by the RO in connection 
with the previous decisions.  Thus, the veteran's unsupported 
assertions alone cannot be considered to be new.  Even if 
such statements were "new," medical diagnosis and causation 
involve questions are beyond the range of common experience 
and common knowledge and require the special knowledge and 
experience of a trained physician.  There is no evidence that 
the veteran is competent to make a medical determination that 
his current low back disorder is the result of findings 
almost three decades ago.  Hickson v. West, 11 Vet. App. 374 
(1998).  Accordingly, such statements are not be sufficient 
to reopen the claim.

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence to reopen his 
claim of service connection for a low back disability.

ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a low back disability, 
the appeal is denied.



		
	JOY A. MCDONALD 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

